United States Court of Appeals
                                                                                        Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                           FILED
                                                                               November 30, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                             Charles R. Fulbruge III
                                      No. 04-60454                                   Clerk
                                 _____________________

VICTORINE ANGWE TEKE
                        Petitioner
                         v.
ALBERTO R GONZALES, U S ATTORNEY GENERAL
                        Respondent


                             ---------------------
                    Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  A96 287 031
                             ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT     IS    ORDERED        that     respondent’s          motion       for        summary

affirmance is GRANTED.



       IT IS FURTHER ORDERED that respondent’s alternative motion

for an extension of thirty-five (35) days after disposition of

motion for summary affirmance in which to file a brief is DENIED

as unnecessary.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.